DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is in response to response filed on 5/26/2022.  This action is FINAL.  The restriction filed on 12/27/2022 is also now final.  Claims 1-17 are pending and claims 18-20 are withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Both claims claim, “generating a distribution package for the application that includes the application, the framework, and configured implementation of the developer tool.”.  The examiner has not been able to find anywhere in the specification that teaches or suggests this limitation.  
The specification discloses an improved application framework and developer tool bundled into a package, that includes an application framework with tooling and a developer console specifically designed for use with the application framework.  The package contains an application framework, developer tools/tooling and developer console together on a computer system (0017). Figure 1 shows the distribution package 106.  The package includes a framework 108, developer tools 110, and an interface 112 (0019-0020).  Nowhere in the specification teaches or suggests that the distribution package further includes “the application” and “configured implementation of the developer tool”.  Further nowhere in the specification is it taught or suggested that a distribution package is generated that contains the application, the framework, and the configured implementation of the developer tool. 
Paragraph 0033 teaches application building and distribution.  The interface is capable of building an application and deploying the application using a tool such as kubernetes.  The interface may search for and utilize one or more development tools to build and distribute the application.    A development tool is chosen for building the distribution package, the interface 112 configures the development tool to create the distribution package (0033).  This paragraph teaches the creation of a distribution package for an application.  However, nowhere does it say it includes the framework and configured implementation of the developer tool.  Paragraph 0033 teaches that the development tool and interface 112 that are part of a first distribution package shown in figure 1 are used to generate a second distribution package that contains an application to be distributed.  These distribution packages are different.  Therefore as claimed “generating a distribution package for the application that includes the application, the framework, and configured implementation of the developer tool” is not supported in the specification and is rejected for being new matter.  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1 and 9 claim “configuring the developer tool to create a configured implementation of the developer tool for use in the application”.  It is unclear to the examiner what a configured implementation for the developer tool for use in the application is.  Since claim 2 claims that the configured implementation is incorporated within the source code of the application the examiner is interpreting the configured implementation to be code created by the developer tool.
Claims 1 and 9 further claim, “generating a distribution package for the application that includes the application, the framework, and configured implementation of the developer tool”.  This limitation is unclear to the examiner.  As claimed the application is created using a framework that has developer tools installed.  If the framework and developer tool are used to create the application its unclear to the examiner how the system is generating a distribution package contain the application, the framework, and configured implementation of the developer tool.”.  Paragraph 0033 teaches application building and distribution.  The interface is capable of building an application and deploying the application using a tool such as kubernetes.  The interface may search for and utilize one or more development tools to build and distribute the application.    A development tool is chosen for building the distribution package, the interface 112 configures the development tool to create the distribution package (0033).  This paragraph teaches the creation of a distribution package for an application.  However, it does not teach it includes the framework and configured implementation of the developer tool.  Paragraph 0033 teaches that the development tool and interface 112 that are part of a first distribution package shown in figure 1, are used to generate a second distribution package that contains an application to be distributed.  Based on paragraph 3, the examiner will interpret the generation step according to paragraph 0033 of the specification.  Therefore, the examiner will interpret it as using the development tool to build and distribute an application.  A distribution package only creating the application is created.

Claims 2-8 and 10-17 are rejected for being dependent of rejected claims 1 and 9.

Claims 8 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 8 and 16, claim “building a production build of the applicationsuch that the production build does not have access to the developer tool 
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 17 claims, “building a container for deployment of the application, wherein the building of the container removes the developer tool from the application; and deploying the container”  It is unclear to the examiner how a container for deployment removes the developer tool from the application.  The developer tool was never part of the application, it was used to create a configured implementation.  It is not even clear if the application is part of container or deployed into the container.  The examiner further would like to state “wherein the building the container removes the developer tool from the application” is nothing more than a design choice. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Holtz et al. (US 2010/0146482 A1) further in view of Cohen (“Installing Multiple Eclipse Plugins with Ease”), Villar et al. (US 2013/0007700 A1) and Lafortune et al. (US 2018/0373848 A1).
As per claim 1 (Amended), Holtz et al. teaches the invention as claimed including, “A method, comprising: 
creating an application with a framework including a plurality of related classes, wherein developer tools are installed with the framework;”
Holtz et al. teaches an integrated development environment (IDE) that provides a software developer an environment with tools (developer tools) needed for source code editing, compiling linking, testing, debugging and profiling (0018).  The eclipse platform is utilized to develop software in a myriad of different programming languages and provides a common set of services and establishes framework, infrastructure, and interactive workbench to build application software and related elements.  The IDE also includes an automatic class generator (0019).  Also see figure 1 and paragraph 0024.
Holtz et al. shows in figure 1 that an eclipse platform can have many plugins (tools) 162-164.  Additional tools extend the platform to do new things (0020-0022).  However, Holtz et al. does not explicitly appear to teach, “accessing an interface to the developer tools to find a developer tool, wherein the developer tools are searchable through the interface; 
Cohen et al. teaches an interface in Eclipse that allows you to search and select plugins (developer tools) to select and install.  See steps 6-10. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Holtz et al. with Cohen et al. because both teach the use of the Eclipse extensible platform that allows plugins.  Holtz et al. does not explicitly teach how the plugins are selected/installed to the Eclipse system.  This is taught by Cohen et al. and would allow Holtz et al. to extend its platform to do new things and would have been obvious to try. 
Holtz et al. teaches an integrated development environment (IDE) that provides a software developer an environment with tools (developer tools) needed for source code editing, compiling linking, testing, debugging and profiling (0018).  Holtz et al. further teaches that additional tools are needed to extend the platform to work with new content types, to do new things with existing content types and to focus the generic functionality on something specific (0020-0021).  However, Holtz et al. and Cohen et al. do not explicitly appear to teach, “configuring the developer tool to create a configured implementation of the developer tool for use in the application; and”
Villar et al. teaches the use of one or more code suggestion databases to provide at least one code continuation suggestion (configured implementation) to a programmer as the programmer is writing code (0004).  The code suggestion technique is designed to extend the build-in code writing tools and error correction capability of existing IDEs through the use of code suggestions (0015).  Also see 0019, 0025 and 0030.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Holtz et al. and Cohen et al. with Villar et al. because all three teach the extending of a IDE to add new features.  Holtz et al. teaches an integrated development environment (IDE) that provides a software developer an environment with tools (developer tools) needed for source code editing, compiling linking, testing, debugging and profiling (0018).  Holtz et al. further teaches that additional tools are needed to extend the platform to work with new content types, to do new things with existing content types and to focus the generic functionality on something specific (0020-0021).  Villar et al. teaches modern integrated development environments (IDEs) provide a number of tools to facilitate the tasks of writing code, detecting problems in the grammar or syntax of the code, and fixing problems (0001).  The code suggestion technique are designed to extend the build-in code writing tools and error correction capability of existing IDEs through the use of code suggestions (0015).  Cohen et al. teaches a method of selecting and installing new tools to extend the IDE.  Therefore, it would have been obvious to one of ordinary skill in the art for one of the tools in Holtz et al. to perform the steps of Villar et al. to generate code suggestions (configured implementations) to assist a user with editing code in a editor of a IDE.  
“generating a distribution package for the application that includes the application, the framework, and configured implementation of the developer tool.”
Lafortune et al. teaches a build tool that performs a plurality of operations in order to deliver the necessary components for a distributable software application.  This includes generation or modification of source code; compilation of source code…packaging of compiler source code… etc. into a software package for distribution (0155).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Holtz et al. with Lafortune et al. because Holtz et al. teaches using the Eclipse IDE platform to build application software.  Lafortune et al. also teaches that its build system can include Eclipse.  Building and deploying a application is well known to one of ordinary skill in the art.  Together they will allow one to use the Eclipse system to build and deploy an application in a deployment package and would have been obvious to try.
As per claim 2 (Amended), Villar et al. further teaches, “The method of claim 1, further comprising: incorporating the configured implementation of the developer tool within source code of the application.”
Villar et al. teaches if the programmer selects the presented code continuation suggestion then the detected section of code is automatically completed to match the selected code continuation suggestion (0025).  Also see 0004.
As per claim 3, Villar et al. further teaches, “The method of claim 2, wherein incorporating further comprises: 
parsing the source code of the application to identify a structure of the application; 
searching the structure of the application to determine at least one location within the source code of the application to include the configured implementation; and 
providing a user the at least one location within the source code for selection.”
Villar et al. teaches detecting whether the programmer has begun to write a section of code that corresponds to a prescribed code structure.  When it is detected that the programmer has begun to write a section of code, one or more code suggestions databases are searched for one or more code continuation suggestions pertinent to the detected section of code.  The code is pertinent to the detected section of code that the programmer has begun to write if it begins with the same of substantially similar order as the detected section of code.  The suggestion is then presented to the user and the section of code is automatically completed with the suggestion when the user selects it (0026).  The code continuation suggestion is pertinent to the detected section of code that the programmer has begun to write if it is associated in the database with one or more attributes which match attributes associated with the detected section of code (0027).  Therefore the tool is parsing the source code as the user edits it to determine the code section and properties/attributes (structure of the application) and suggests code completion (configured implementation) to be inserted at the location, for the user to select the code completion to be inserted at the location. 
As per claim 5, Holtz et al. further teaches, “The method of claim 1, wherein the developer tool is a plugin.”  Holtz et al. 0020-0022.
As per claim 6, Holtz et al. further teaches, “The method of claim 1, wherein the developer tool is an extension.” Holtz et al. 0020-0022.
As per claim 7, Villar et al. further teaches, “The method of claim 1, wherein the developer tool is installable via the interface.” Villar steps 6-10.
As per claim 8 (Amended), Holtz et al. further teaches, “The method of claim 1, further comprising: 
building a production build of the applicationsuch that the production build does not have access to the developer tool 
Holtz et al. teaches an Integrated Development Environment (IDE).  The IDE provides a software developer with an environment in which the appropriate tools needed for source code editing, compiling, linking, testing, debugging, and profiling are seamlessly integrated (0018).  Holtz et al. teaches that the source code can be compiled and linked.  The examiners states that it would have been obvious for this to be a production build.  The examiner further states that the code suggestion tool of Villar et al. would not have access to the compiled build because it performs code suggestion during source code editing and a compiled application is not source code anymore.  Therefore, if the compiled code is never given access to the develop tool then the production build will never have access either. 
As per claim 9-11 and 13-16, claims 9-11 and 13-16 contain similar limitations to claims 1-3 and 5-8.  Therefore claims 9-11 and 13-16 are rejected for the same reasons as claims 1-3 and 5-8.
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Holtz et al. (US 2010/0146482 A1), Cohen (“Installing Multiple Eclipse Plugins with Ease”), Villar et al. (US 2013/0007700 A1) and Lafortune et al. (US 2018/0373848 A1), as applied to claims 3 and 11 above, and further in view of Coulthard et al. (US 2004/0003371 A1).
As per claim 4 (Amended), Villar et al. and Holtz e al. further teach, “The method of claim 3, wherein incorporating further comprises: 
upon receiving the user selection, placing the configured implementation within the source code of the application at the at least one location;”
Villar et al. teaches the suggestion is presented to the user and the section of code is automatically completed with the suggestion when the user selects it (0026).  
Holtz et al. teaches the Eclipse IDE enables programmers to further extend one or more Eclipse-supplied or tool-supplied extension point by authoring Eclipse tools as plugins.  Because any plugin is free to define new extension points and to provide new application program interface (APIs) for other plugins to use, the extension points for a plugin can be extended by other plugins.  An extension point may declare additional specialized XML elements types for use in the extensions (0021).  When the Eclipse platform is launched, a platform runtime module discovers the set of available plug-ins, reads their XML manifest files, and builds an in-memory plugin registry (0022).  However, Holtz et al. does not explicitly teach, “resolving any dependencies of the developer tool 
registering, via the interface, developer tools associated with the dependencies.”
Coulthard et al. teaches that each eclipse plugin has a manifest file containing XML and declaring its interconnections to other plug-ins.  A plugin declares any number of name extension-points, and any number of extensions to one or more extensions points in other plugins.   Because any plugin is free to define new extension points and to provide new application program interfaces (APIs) for other plug-ins to use, a plugin extension points can be extended by other plugins.  A plugin may declare additional specialized XML elements types for use in the extension.  On startup, the platform runtime discovers the set of available plugins, reads their xml manifest files and builds an in memory plugin registry (0012-0014).  Each plugin explicitly declares is dependence on other plugins which it expects to directly access classes (0016).  Therefore, plugins can be dependent on other plugins and this dependency is resolved and all plugins are registered in the plugin registry.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Holtz et al. with Coulthard et al. because both teach the use of eclipse plugin extensions and the creation of a plugin registry.  Holtz et al. teaches that a plugin can provide extension points for other plugins.  This is also taught by Coulthard et al.  However, Holtz et al. does not explicitly appear to teach dependencies.  Coulthard et al. teaches dependencies.  This will allow other plugins to extend a plugin at its provided extension points creating a dependency, allowing the system to further extend the eclipse platform to be able to perform new functionality and would have been obvious to try.
As per claim 12, Claim 12 contains similar limitations to claim 4.  Therefore claim 12 is rejected for the same reasons as claim 4.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Holtz et al. (US 2010/0146482 A1), Cohen (“Installing Multiple Eclipse Plugins with Ease”), Villar et al. (US 2013/0007700 A1) and Lafortune et al. (US 2018/0373848 A1) as applied to claim 9 above, and further in view of Hodder et al. (US 2020/0104107 A1).
As per claim 17, Holtz et al, Cohen et al. and Villar et al. do not explicitly appear to teach, “The system of claim 9, wherein the processor is further configured to perform: 
building a container for deployment of the application, wherein the building the container removes the developer tool from the application; and 
deploying the container.”
Hodder et al. teaches a continuous integration (CI) management system that manages and builds deployments.  It is able to receive a deployment description and initialize one or more deployment environments to receive a software product build from source code and deploys the software product to the initialized environment.  The CI management system utilizes a cloud-based container management system.  The CI management system facilitates the creation of one or more deployment environments (containers) on the container management system (0044-0045). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Holtz et al. with Hodder et al. because Holtz et al. teaches an integrated development environment (IDE) for creating an application.  Hodder et al. teaches that an application can be deployed onto a generated container.  This is a known method for deployment of a software application and would have been obvious to try. 
Response to Arguments
Applicant's arguments filed 5/26/2022 have been fully considered but are moot due to amendments.  Please see the above rejections. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A GOORAY whose telephone number is (571)270-7805. The examiner can normally be reached Monday - Friday 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK A GOORAY/               Examiner, Art Unit 2199    

/LEWIS A BULLOCK  JR/               Supervisory Patent Examiner, Art Unit 2199